Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 1/4/2022, have been fully considered and reviewed by the examiner, the examiner notes the cancellation of claims 18-20.  Claims 1-17 and 21-26 remain pending with claims 1-10 withdrawn from consideration due to a restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection is based on additional claim amendments that are specifically addressed below.  
Applicants arguments as it relates to the temperature profile are noted, but not persuasive as the examiner can not locate any evidence that this temperature profile as claim will result in structure that is nonobvious over the cited prior art.

Applicant’s arguments as it relates to the treated substrate are noted, but these are clear intended use and there is nothing on the record that would indicated such imparts structure to the apparatus and examiner maintains the position as set forth previously.
Applicants argument that certain intended use of the apparatus may define structure of the apparatus is noted; however, while the examiner does not disagree, the examiner notes that in the instant application there is no factual basis to support this position that the claimed use will impart structure that is nonobvious over the prior art cited by the examiner.  
All other arguments that are not specifically addressed above are deemed moot because they are mere attorney speculation or are not supported by factual evidence to be persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 11-17 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 requires a “maximum ... temperature gradient ... along the part moving direction” for the preheating section, reaction section and cooling section; however, a full review of the original disclosure fails to illustrate such a temperature gradient for each of the sections. The examiner cannot locate any maximum gradient defined by the original disclosure, any temperature range for a maximum, any gradient related to the distance (i.e. C/meter as claimed) or any gradient along the part moving direction. Each of these requirements for each of the sections is deemed to be new matter not fully supported by the original disclosure. If the applicants can proffer explicit or implicit support for these requirements, the examiner will withdraw the rejection.
Depedent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-17 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104004888A, hereafter CN 888 taken collectively with US Patent Application Publication 20070128568 by Tensek.
Claim 11:  CN 888 discloses a reactor system comprising: i) an inlet gas exchange chamber configured to receive substrate and remove gases;  ii) a preheating section configured to have a temperature gradient;  iii) a reaction section configured to have a temperature gradient, iv) a cooling section configured to have a temperature gradient, v) an outlet gas exchange chamber configured to receive the substrate and removal of gas, vi) at least one introduction point to continuously provide a gas stream into contact with the part in at least one of the preheating, reaction, or cooling sections, and vii) at least one discharge port for removal of reacted gas continuously from at least one of the preheating, reaction, or cooling sections, wherein the inlet gas exchange chamber, preheating section, reaction section, cooling section, and outlet gas chamber are connected together with a gas-tight conduit and are configured for continuous movement of the substrate by supplying to inlet gas exchange chamber and withdrawal from the outlet exchange chamber, and wherein the substrate has characteristics (Figure 1 and accompanying text, see also entire reference).

Additionally, it would have been an obvious matter of design choice to provide multiple preheating areas and multiple heating areas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, Tensek discloses a preheating, heating and cooling zone for a continuous furnace and discloses dividing the zones into a plurality of heating zones, each independently controlled, so as to provide any number of temperature ranges or gradients, and therefore reap the benefit of providing a controllable furnace temperature profile (0020).   Therefore, taking the totality of the evidence, it would have been obvious to have provided a plurality of zones in each of the furnace sections such that each is independently controllable to provide a specific temperature profile.
As for the specific use of the apparatus (i.e. conversion of green part, removal of the specific gases, temperatures profile, specific maximum temperature gradient, characteristics of the solid part), the examiner notes that such are intended use of the claimed system and therefore does not limit the claims structure and merely requires the prior art structure is Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 12:  CN 888 discloses a supply of gas and a removal of gas in the reaction section that would illustrate at least a portion will move counter current to the substrate (see Figure 1).
Claim 13:  CN 888 illustrate a length to width of greater than 2 (see Figure 1).  While the examiner maintains the position as set forth above, the examiner notes CN 888 discloses annealing a substrate in a tunnel furnace that can reasonably read on the claimed aspect ratio (i.e. length of furnace to width).  At the very least, such dimensions of the chamber would be a design choice and therefore obvious to one of ordinary skill in the art.  It would have been an obvious matter of design choice to select an aspect ratio for the length to width as claimed, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 14:  CN 888 discloses a gas stream that is capable of being hydrogen gas (see page 4, second full paragraph).
Claims 15-16:  CN 888 discloses temperatures that encompass the claimed range (i.e. maximum temperatures as claimed (page 5, 4th full paragraph).  At the least, these temperature are intended use of the reaction section and preheating section and therefore the prior art structure, which is capable of preheating to a temperature, encompasses the claimed structure Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 17:  CN 888 discloses all that is taught above and Tensek discloses the inlet gas exchange chamber and outlet gas exchange chamber each individually supplied with an gas and also removing air (see 0021 and 0024).  Therefore using this arrangement would have been obvious as predictable to one of ordinary skill in the art, i.e. provide the desired atmosphere for the inlet and outlet chambers.  The temperature profile is determined to be intended use of the claimed system and therefore does not limit the claims structure and merely requires the prior art structure is capable of performing the claimed functions.  As the prior art discloses the structure, the prior art is capable of being configured as claimed.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
CN 888 with Tensek fails to explicitly disclose the number of zones for each furnace section.  However, Tensek discloses providing any number of zone to provide individually controllable sections to provide the desired thermal profile/gradient and therefore taking the reference and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to one of ordinary skill in the art to have determined the optimum number of zones, through routine experimentation to provide the desired control and thermal profile.

Claim 22:  CN 888 discloses a gas stream that is capable of being hydrogen gas (see page 4, second full paragraph).
Claim 23:  Tensek discloses the inlet gas exchange chamber and outlet gas exchange chamber each individually supplied with a gas and also removing air (which includes oxygen) (see 0021 and 0024).  Therefore using this arrangement would have been obvious as predictable to one of ordinary skill in the art, i.e. provide the desired atmosphere for the inlet and outlet chambers.
Claim 24:  The sections of CN 888 and Tensek are shown in the figures to be one reactor body and thus this claim is met giving the claim its broadest reasonable interpretation.
Claims 25-26:  As for the specific use of the apparatus, i.e. the characteristics of the solid part, the examiner notes that such are intended use of the claimed system and therefore does not limit the claims structure and merely requires the prior art structure is capable of performing the claimed functions.  As the prior art discloses the structure, the prior art is capable of being configured as claimed.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

s 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 888 taken collectively with Tensek and further with US Patent 3668024 by Johnson et al.
While the examiner maintains the position as set forth above, the examiner notes CN 888 discloses annealing a substrate and fails to explicitly disclose the countercurrent flow.  However, Johnson, also discloses a continuous annealing furnace with a substrate traveling direction discloses supplying gases into the chamber such that the gases and substrate move countercurrent to the eachother (column 1, lines 60-65) and therefore taking the references collectively it would have been obvious to have used the gas supply and removal that results in countercurrent flow as such is known to be used in annealing furnaces.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718